DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “a first hand rail extending in a feeding direction of the master roll and is provided above the belt table” in lines 7-8 should instead be written as --a first hand rail extending in a feeding direction of the master roll is provided above the belt table— for grammatical clarity.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the phrase “the first hand being movably contacted to the first hand rail” in line 8 should instead be written as --the first hand being movable along the first hand rail— for grammatical clarity.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the phrase “a second hand rail extending in the feeding direction of the master roll and is provided above the master roll table” in lines 8-9 should instead be written as --a second hand rail extending in the feeding direction of the master roll is provided above the master roll table— for grammatical clarity.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the phrase “the second hand being movably contacted to the second hand rail” in line 10 should instead be written as --the second hand being movable along the second hand rail— for grammatical clarity.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the phrase “the first hand which keeps holding a front part of the master roll in a feeding direction of the master roll from start to end of feeding of the master roll and the second hand which holds a rear part trailing the front part in the feeding direction” in lines 12-14 should instead be written as --the first hand keeps holding a front part of the master roll in a feeding direction of the master roll from start to end of feeding of the master roll and the second hand holds a rear part trailing the front part in the feeding direction— for grammatical clarity.  Appropriate correction is required. 

Claim 3 is objected to because of the following informalities:  the phrase “the first hand and the second hand hold the master roll by force and lift the master roll from contacting and hold above the master roll table and the belt table by attraction” in lines 3-5 should instead be written as --the first hand and the second hand hold the master roll by force and lift the master roll from contacting and hold the master roll above the master roll table and the belt table by attraction— for grammatical clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, the phrase “the first hand and the second hand hold the master roll by force and lift the master roll from contacting” is unclear. It is unclear what the master roll is lifted from contacting. For the purposes of examination, the examiner assumes that the first hand and the second hand hold the master roll by force and lift the master roll from contacting the master roll table and the belt table. 
Claim 4 is indefinite by dependence on claim 3. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2012/0111473) (of record) and Auclair (US 2005/0000626).

Regarding claim 1, Hasegawa discloses a manufacturing device of a sheet-like tire constituting member (Figs. 2, 3A-3D: G), such as a belt ([0025], [0060]), manufacturing a sheet-like belt by cutting a master roll formed by covering multiple belt cords lined up parallel to one another with rubber ([0007], [0013], [0023]), comprising: a master roll table (Figs. 2, 3A-3D: 13) on which the master roll (Fig. 2: G that comes from stock portion 11) is placed ([0030]); a belt table (Figs. 2, 3A-3D: 14) situated adjacent to the master roll table (Figs. 2, 3A-3D: 13) ([0031]); a first hand (Fig. 2: 40) and a second hand (Fig. 2: 50) feeding the master roll (Fig. 2: G) from the master roll table (Fig. 2: 13) to the belt table (Fig. 2: 14) ([0031], [0034]); a rail (Fig. 2: 31) extending in a feeding direction (Fig. 2: K) of the master roll (Fig. 2: G) and provided above both the belt table (Fig. 2: 14) and the master roll table (Fig. 2: 13) ([0034]), the first hand being movable along the rail and the second hand being movable along the rail (Fig. 2) ([0034]-[0035]); and a cutting device (Figs. 2, 3A-3D: 20) cutting the master roll (Figs. 2, 3A-3D: G that comes from stock portion 11) between the master roll table (Figs. 2, 3A-3D: 13) and the belt table (Figs. 2, 3A-3D: 14) ([0032]-[0033], [0038], [0045]), wherein the first hand (Figs. 2, 3A-3D: 40) keeps holding a front part of the master roll (Figs. 2, 3A-3D: G that comes from stock portion 11) in a feeding direction of the master roll from start to end of feeding of the master roll (Figs. 3A-3D: see how 43 of 40 remains attached to G) and a second hand (Figs. 2, 3A-3D: 50) holds a rear part trailing the front part in the feeding direction (Figs. 3C-3D) ([0013], [0034]-[0038], [0044], [0050], [0062]).
However, Hasegawa does not expressly recite that the rail may be formed as a first hand rail extending in a feeding direction of the master roll and provided above the belt table and a second hand rail extending in the feeding direction of the master roll and provided above the master roll table, wherein the first hand is movable along the first hand rail and the second hand is movable along the second hand rail. 
Auclair teaches a method of transporting a belt ply using one or two transporters (Fig. 5: 200, 300) each having gripping assemblies (Fig. 5), wherein front and rear transporters (Fig. 5: 200, 300) supporting independent controllable gripping assemblies make it possible to grip the front area and the rear area ([0042]). Each of the transporters, respectively front and rear, is connected by arms (Fig. 5: 204 and 304) to movable trains (Fig. 5: 205 and 305) moving in translation on longitudinal guide rails (Fig. 5: 109 and 110) ([0043]). These movable trains are equipped with positioning motors for advancing the transporter by a precise length and determined for each sequence in the laying cycle ([0043]). The advantages of such a method have been revealed, in which the two longitudinal ends of the ply each comprise at least three gripping sectors, and characterized in that the alignment of the front and rear edges is effected by independently moving at least one gripping sector of each of the front and rear areas ([0013]). It then becomes possible, after having determined the angular geometry of the ply edge by means of a suitable device, to align the angular orientations of the front edge and the rear edge with the required precision, even when the latter have high curvatures, and to attain and reproduce the quality standards required by modern tires for which no ply superimposition is tolerated ([0014]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Hasegawa in order to provide a first hand rail for the first hand to move along and a second hand rail for the second hand to move along, rather than a single rail, so that the first hand and the second hand could function independently from one another and thereby align the angular orientations of the front edge and the rear edge of the ply with the required precision and attain and reproduce the quality standards required by modern tires for which no ply superimposition is tolerated, as taught by Auclair. 

Regarding claim 2, Hasegawa further discloses that the step of feeding the master roll (Figs. 2, 3A-3D: G that comes from stock portion 11) from the master roll table (Figs. 2, 3A-3D: 13) to the belt table (Figs. 2, 3A-3D: 14) includes a repetition of feeding of the master roll for a short distance and stopping of the feeding (i.e. first hand 40 is holds to the front end portion of master roll G and is moved toward the support member 2, the master roll G is pulled out a predetermined length and stopped, the master roll G is cut, then the second hand 50 holds the rear end portion of the master roll G and the first hand and second hand are moved in the longitudinal direction while holding the master roll G, and then the first and second hand are stopped again) ([0044], [0050], [0062]).
Hasegawa further discloses that the second hand (Figs. 2, 3A-3D: 50) may hold the master roll and then cut the master roll, rather than cutting the master roll and then holding the master roll with the second hand ([0063]). Thereby, Hasegawa discloses that the second hand may feed the master roll by holding the master roll while the master roll is fed for a short distance (Figs. 3A-3B), and releasing the master roll (Figs. 3B-3C: wherein the second hand 50 may hold the master roll G while it is moved in place thereby in Fig. 3B it will be further upstream of the cutting portion 20 and then must release the master roll G in order to move back to the rear end portion in Fig. 3C because the second hand 50 cannot hold the rear end portion of G while it is being cut in the same location as the second hand 50 and the cutting means 20 cannot be in the same location at the same time), moving backward in the feeding direction of the master roll (Figs. 3B-3C: see how 50 moves backwards and then attaches to G because the second hand 50 and the cutting means 20 cannot be in the same location at the same time and the second hand is intended to hold the rear end portion while it is moved towards the support 2), and holding the master roll again while the feeding of the master roll is stopped (Figs. 3A-3C: see how first hand 40 is stopped while second hand 50 performs its movements and then second hand 50 holds master roll G again in Fig. 3C). 
Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized, or in the alternative found obvious, that the second hand is at least capable of feeding the master roll by holding the master roll while the master roll is fed for a short distance, releasing the master roll, moving backward in the feeding direction of the master roll, and holding the master roll again while the feeding of the master roll is stopped.

Regarding claim 5, Hasegawa further discloses that movement means are used to detect the positions of the first and second hand with a sensor and thereby stop their movements at predetermined positions ([0035]). Moreover, a laser displacement sensor (Figs. 2, 3A-3D: 60) can continuously measure the displacement of the surface of the master roll (Figs. 2, 3A-D: G) in a noncontact manner or an ultrasonic distance sensor that can measure a distance ([0041]). In other words, Hasegawa discloses the use of sensors for tracking the displacement and positioning of the master roll as well as the first and second hands. 
Although Hasegawa does not expressly disclose that a slip of the master roll is detected when the master roll slips on the first and or the second hand, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the sensors disclosed by Hasegawa (i.e. for detecting the positions of the first and second hand with a sensor and thereby stopping their movements and for continuously measuring the displacement of the surface of the master roll) are at least capable of detecting a slip of the master roll when the master roll slips on the first hand or the second hand because they operate to detect the positions of the first and second hands as well as the displacement (i.e. slip) of the surface of the master roll.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2012/0111473) (of record) and Auclair (US 2005/0000626) as applied to claim 1 above, and further in view of Portinari et al. (WO 2014/155258).

Regarding claim 3, Hasegawa further discloses that the first hand (Figs. 2, 3A-3D: 40) and the second hand (Figs. 2, 3A-3D: 50) hold the master roll (Figs. 2, 3A-3D: G) by force/suctioning (i.e. attraction) ([0036]-[0040], [0044]-[0045]). 
However, modified Hasegawa does not expressly recite that the first hand and the second hand lift the master roll from contacting the master roll table and the belt table and hold the master roll above the master roll table and the belt table.
Portinari teaches moving a master roll (Figs. 6F-6I: 14) along a first and second conveyor (Figs. 6F-6I: 11b, see conveyor that comes before support 31 wherein support 31 is between the conveyor and 11b) using suction (i.e. attraction) via a first and second hand (Figs. 6F-6I: 41, 45), wherein the master roll is cut between the conveyors (Fig. 6F), and the ends of the cut master roll are moved by being lifted by the first and second hands from contacting the conveyors (Figs. 6F-6I), wherein the first and second hand move simultaneously together to allow reduction of the cycle time and increased productivity (Figs. 6F-6I) (Page 10 lines 20-25). The suction from the first and second hand creates reduced pressure, distributed on the surface of the edges of the elongated element, which retains them without deforming them, and preferably, each coupling surface is lifted together with the respective portion before moving it (Page 10 lines 11-14). In this manner, sliding the two portions of the cut master roll against the abutment surface during movement is prevented (Page 10 lines 18-19). Once lifted and moved to the appropriate location on the conveyor, the cut master roll can be advanced towards the forming drum without deformation risks (Page 11 lines 1-2). Although Portinari teaches different sequencing and order of movements to the first and second hands than Hasegawa, one of ordinary skill would readily recognize that the benefits discussed by Portinari from lifting a cut master roll using suction via a first and second hand above a first and second conveyor and then advancing the cut master roll to a conveyor towards a building drum without deformation risk would also be applicable to Hasegawa, which also uses conveyors and suction via a first and second hand to advance a cut master roll towards a building drum. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Hasegawa in order to provide that the first and second hand lift the master roll from contacting the master roll table and the belt table and hold the master roll above the master roll table and the belt table so as to advance the master roll without deformation risk, as well as reduce cycle time and increase productivity, as taught by Portinari. 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2012/0111473) (of record), Auclair (US 2005/0000626), and Portinari et al. (WO 2014/155258) as applied to claims 1 and 3 above, and further in view of Okuyama (US 5,234,097) (of record).

Regarding claim 4, modified Hasegawa does not expressly recite that while the master roll is fed, air is blown out from a blow hole provided to the master roll table toward the master roll placed above.
Okuyama teaches conveying a belt-like tire component via a conveyor, wherein the tire component member is fed on the conveyor belt and, air is supplied in the air chamber so as to blow off through air holes of the conveyor belt which communicates with an air chamber, and thereby the tire component member is prevented from adhering to the belt conveyor (Col. 2 lines 53-58). Since air in the air chamber blows on the upper surface of the conveyor belt through the long holes and the air holes, the belt-like member floats on the upper surface of the conveyor belt to prevent the belt-like member adhering to the upper surface of the conveyor belt (Col. 5 lines 4-9). In other words, it is known in the tire art to provide conveyor surfaces for moving belt-like tire components with air blow holes to prevent the belt-like tire component member from sticking to the conveyor surface. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Hasegawa in order to provide the conveyor surfaces (i.e. master roll table and belt table) with blow holes to direct air blown out from the blow holes toward the master roll above so as to prevent the master roll from adhering to the conveyors/tables, as taught by Okuyama.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749